Mb. Chief Justice Hollerich delivered .the opinion of the court: Claimant paid the sum of Twelve Dollars and Forty Cents ($12.40) for retailers’ occupational tax for the months of August and September, 1933, and has filed its claim herein to recover the amount so paid, and alleges that it is not subject to such tax, and that the same was paid by mistake. It appears that the sales of merchandise were made by the Commissary of Anna State Hospital; that the capital employed is Inmate Trust Fund moneys; and that the profit derived from the sales is used exclusively for the amusement of the patients at the Institution. The Department of Finance admits that the claimant was not subject to the tax when the same was collected. The tax having been paid under a mutual mistake of fact, the amount paid will be refunded. Award is therefore entered in favor of the claimant for the sum of Twelve Dollars and Forty Cents ($12.40).